Exhibit 10(J)




SECOND AMENDMENT TO THE
CARPENTER TECHNOLOGY CORPORATION
STOCK-BASED INCENTIVE COMPENSATION PLAN
FOR OFFICERS AND KEY EMPLOYEES


THIS SECOND AMENDMENT is made as of the 18th day of July, 2018, by Carpenter
Technology Corporation, a corporation organized under the laws of the State of
Delaware (the “Company”).


INTRODUCTION


The Company maintains the Carpenter Technology Corporation Stock-Based Incentive
Compensation Plan for Officer and Key Employees (the “Plan”), which was last
amended and restated as of August 9, 2016, and was amended one time since that
date. The Company reserved the right to amend the Plan pursuant to Section 10.1
thereof. The Company wishes to amend to the Plan to modify the change in control
vesting provision to require that immediately vesting will only occur following
a change in control in the event of certain terminations of a Participant’s
employment.


AMENDMENT


NOW THEREFORE, the Plan is amended, effective as of July 18, 2018, by deleting
the existing Section 8 and substituting therefor the following new Section 8:


“Section 8.    Change in Control.


8.1    With respect to Awards granted prior to July 18, 2018, notwithstanding
any provision in this Plan and any Award Agreement to the contrary, upon the
occurrence of a Change in Control, (a) each Option then outstanding shall become
immediately exercisable to the full extent of any shares of Common Stock subject
thereto, (b) any remaining restrictions on shares of Restricted Stock shall
immediately lapse, and (c) the Performance Goals or other performance criteria
and/or time period or periods applicable to any Restricted Stock or Restricted
Stock Units shall be deemed satisfied and payment shall be made pursuant to
Sections 6.1(c) and 6.3(d), respectively.


8.2    With respect to Awards granted on or after July 18, 2018, notwithstanding
any provision in this Plan and any Award Agreement to the contrary, if, within
two (2) years immediately following a Change in Control, a Participant’s
employment is terminated by the Company other than for Cause or terminated by
the Participant for Good Reason (as defined in this Section 8), (a) each Option
then outstanding shall become immediately exercisable to the full extent of any
shares of Common Stock subject thereto, (b) any remaining restrictions on shares
of Restricted Stock shall immediately lapse, and (c) the Performance Goals or
other performance criteria and/or time period or periods applicable





--------------------------------------------------------------------------------

Exhibit 10(J)


to any Restricted Stock or Restricted Stock Units shall be deemed satisfied and
settlement and/or payment shall be made pursuant to Sections 6.1(c) and 6.3(d),
respectively.


For purposes of this Section 8, ‘Good Reason’ shall mean a Participant’s
termination of employment within the ninety(90) day period following the initial
existence of one (1) or more of the following conditions arising without the
Participant’s consent: (i) a material diminution in the Participant’s base
salary; (ii) a material permanent diminution in the Participant’s authority,
duties or responsibilities; (iii) a material change in the geographic location
at which the Participant must perform services which is at least fifty (50)
miles from his or her current principal place of work; (iv) if a Participant
holds the title of Chief Executive Officer, a change in such title to a
non-Chief Executive Officer title; (v) if a Participant holds the title of Chief
Financial Officer, a change in such title to a non-Chief Executive Officer or
non-Chief Financial Officer title; or (vi) any other action or inaction that
constitutes a material breach by the Company or a Subsidiary of any employment
agreement between the Participant and the Company or Subsidiary; and within
thirty (30) days following the initial existence of a condition described in
subsections (i) through (vi) above, the Participant must provide notice to the
Company or Subsidiary of the existence of the condition, and the Company or
Subsidiary must fail to remedy the condition within thirty (30) days of receipt
of such notice.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Second Amendment.


IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on the day and year first written above.


CARPENTER TECHNOLOGY CORPORATION
By: ______________________________________
Print Name: _______________________________
Title: _____________________________________




2

